Citation Nr: 0112523
Decision Date: 05/02/01	Archive Date: 07/18/01

DOCKET NO. 00-15 312               DATE MAY 02, 2001

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased evaluation for hiatal hernia,
currently rated as 10 percent disabling.

2. Entitlement to an increased evaluation for degenerative
arthritis with degenerative disc disease of the lumbar spine,
currently rated as 10 percent disabling.

3. Entitlement to a compensable evaluation for bilateral
neurosensory deafness.

4. Entitlement to a compensable evaluation for hemorrhoids.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to October 1974.
He also has Louisiana Army National Guard service from November
1953 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2000 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana in which the 10 percent evaluation for hiatal hernia and
noncompensable evaluations for bilateral neurosensory deafness and
hemorrhoids were continued. The evaluation for degenerative
arthritis with degenerative disc disease of the lumbar spine was
increased to 10 percent.

FINDINGS OF FACT

1. The veteran's hiatal hernia is manifested by a nontender abdomen
with no organomegaly or masses noted, esophagitis reflux about once
a week and daily nausea, relieved by burping.

2. The veteran's degenerative arthritis with degenerative disc
disease of the lumbar spine is manifested by X-ray evidence of
degenerative changes involving the lumbar spine, some limitation of
motion and painful motion.

3. The veteran's bilateral neurosensory deafness is manifested by
pure tone averages of 57.50 decibels in the right ear and 48.75
decibels in the left ear. Discrimination ability was 94 percent
correct on the right and 88 percent correct on the left.

2 -

4. The veteran's hemorrhoids are manifested by internal and
external lesions which were not noted to be large, thrombotic,
irreducible, or having excessive redundant tissue evidencing
frequent recurrences.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
hiatal hernia have not been met. 38 U.S.C.A. 1155 and 5103A (West
1991 & Supp. 2000); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.113,
4.114, Diagnostic Code 7346 (2000).

2. The criteria for an evaluation in excess of 10 percent for the
service-connected degenerative arthritis with degenerative disc
disease of the lumbar spine have not been met. 38 U.S.C.A. 1155 and
5103A (West 1991 & Supp. 2000); 38 C.F.R. 3.321, 4.1, 4.2, 4.7,
4.10, 4.40, 4.45 and 4.59, Diagnostic Codes:5003, 5292, 5295
(2000).

3. The criteria for a compensable evaluation for the service-
connected bilateral neurosensory deafness have not been met. 38
U.S.C.A. 1155 and 5103A (West 1991 & Supp. 2000); 38 C.F.R. 3.321,
4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2000).

4. The criteria for a compensable evaluation for the service-
connected hemorrhoids have not been met. 38 U.S.C.A. 1155 and 5103A
(West 1991 & Supp. 2000); 38 C.F.R. 3.321, 4.1, 4.25 4.7, 4.114,
Diagnostic Code 7336 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).
This law eliminates the concept of a well-grounded claim, redefines
the obligations of VA with respect to the duty to

- 3 -

assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits.

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In
this case, even though the RO did not have the benefit of the
explicit provisions of the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his
representative, if represented, of any information and evidence
needed to substantiate and complete a claim. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2096-97 (2000) (to be codified as amended at 38 U.S.C. 5102 and
5103). The rating decision, as well as the statement of the case
(SOC) informed the veteran of evidence needed to substantiate the
claim. VA has no outstanding duty to inform the veteran that any
additional information or evidence is needed. The Board concludes
the discussions in the rating decision and SOC informed the veteran
of the information and evidence needed to substantiate the claim
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106- 475, 3(a), 114 Stat. 2096, 2097-98 (2000)
(to be codified at 38 U.S.C. 5103A). The veteran has not referenced
any unobtained evidence that might aid the claim or that might be
pertinent to the bases of the denial of the claim. The RO requested
all relevant treatment records identified by the veteran. The
veteran was provided a VA examination in January 1999.

- 4 -

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the veteran in this case. Further development and
further expending of VA's resources is not warranted.

In evaluating the veteran's request for an increased rating, the
Board considers the medical evidence of record. The medical
findings are compared to -the criteria in the VA Schedule for
Rating Disabilities. 38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38
C.F.R. Part 4 (2000). In so doing, it is the Board's responsibility
to weigh the evidence before it. Gilbert v. Derwinski, 1 Vet. App.
49 (1990). In making a determination, the Board has carefully
reviewed the pertinent medical evidence, including the veteran's
entire medical history in accordance with 38 C.F.R. 4.1 (2000) and
Peyton v. Derwinski, 1 Vet. App. 282 (1991). All evidence must be
evaluated in arriving at a decision regarding an increased rating.
38 C.F.R. 4.2, 4.6 (2000). Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2000).

Where entitlement to compensation has already been established and
an increase in disability rating is at issue, the present level of
disability is of primary concern. While the entire recorded history
of a disability is to be reviewed by the rating specialist, the
regulations do not give past medical report precedence over current
findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims (Court) has
held that the Board is precluded by regulation from assigning an
extraschedular rating under 38

- 5 -

C.F.R. 3.321(b)(1) (2000) in the first instance. Floyd v. Brown, 9
Vet. App. 88 (1996). The Court has further held that the Board must
address referral under 38 C.F.R. 3.321(b)(1) only where
circumstances are presented which the Director of the VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question.

Background

The VA examined the veteran in January 1999. He reported
esophagitis reflux about once a week. The veteran's overall weight
was stable. He stated that he experienced nausea daily, lasting
about 15 minutes and that burping relieved the nausea. There was no
vomiting. Upon examination his abdomen was nontender and there was
pain in all ranges of motion of the lumbar spine. Forward flexion
was 70 degrees, backward extension was 15 degrees, left and right
lateral flexion was 35 degrees and left and right rotation was 35
degrees. The impressions included a history of hiatal hernia and a
history of lumbar disc disease.

The radiology report revealed that esophageal motility was normal
md there was no intrinsic or extrinsic abnormality identified. A
small sliding hiatal hernia was observed to be present. The
duodenal bulb and duodenal c-loop were unremarkable. The impression
was small sliding hiatal hernia. The radiology report of the lumbar
spine showed bony spurring projecting along the anterior bodies of
the lumbar spine. There was significant narrowing of the
intervertebral disc spaces between L1/L2, L2/L3 and L3/L4. No
compression deformity was noted. Both pedicles were symmetrical.
The pars interarticularis were intact. Sclerosis of the
articulating facet and demineralization of the visualized bones
were noted. Calcification of the abdominal aorta was seen. The
impression was degenerative changes involving the lumbar spine with
significant narrowing of the intervertebral disc spaces L1/L2,
between L2/L3 and between L3/L4.

A December 1999 private endoscopy report revealed the esophageal
body and upper esophageal sphincter were normal. The Z-line was
erratic and there was one

- 6 -

punctate erosion noted at the junction. The stomach body, cardia
and fundus appeared normal. Rugae were of normal size. The antrum
had multiple erosions scattered around.

The March 2000 VA rectum and anus examination revealed external
hemorrhoids. The digital examination showed good sphincter tone and
the prostate gland was not enlarged, but was soft and frees of
masses. No other abnormal masses were noted. The impression was
proctosigmoidoscope was passed to 25 cm with ease and the only
lesions noted were the internal and external hemorrhoids.

Hiatal Hernia

Under the provisions of Diagnostic Code 7346 (hiatal hernia), a 10
percent evaluation is warranted for two or more of the symptoms for
the 30 percent evaluation of less severity. A 30 percent evaluation
is warranted for persistently recurrent epigastric distress with
dysphagia, pyrosis, and regurgitation, accompanied by substemal or
arm or shoulder pain, productive of considerable impairment of
health. A 60 percent evaluation is warranted for symptoms of pain,
vomiting, material weight loss and hematemesis or melena with
moderate anemia; or other symptom combinations productive of severe
impairment of health. 38 C.F.R. 4.114, Diagnostic Code 7346 (2000).

After reviewing the evidence on file, it is the conclusion of the
Board that a rating in excess of 10 percent is not in order. The
Board finds that the evidence does not support a finding of
symptoms more approximate to the criteria of the next higher
available rating, 30 percent. The veteran's primary complaints have
been esophagitis reflux about once a week and daily nausea,
relieved by burping. There was no vomiting. In addition, there is
no evidence of symptomatology productive of considerable impairment
of health. Specifically, there is no evidence of malnutrition or
anemia due to his gastrointestinal symptoms. At the January 1999 VA
examination the veteran's weight was noted to be stable.
Accordingly, there is no basis under Diagnostic Code 7346 for an
increased rating.

- 7 -

While the evidence is uncontroverted that the veteran has
gastrointestinal symptomatology, there is no competent evidence of
symptomatology of such severity to produce considerable impairment
of health. It is the conclusion of the Board, therefore, that the
evidence on file does not support an increased rating for hiatal
hernia. The objective findings clearly more nearly approximate
those for the 10 percent rating, and accordingly the lower rating
is for application. 38 C.F.R. 4.7 (2000).

Degenerative Arthritis with Degenerative Disc Disease of the Lumbar
Spine

According to the applicable criteria, degenerative arthritis
established by X-ray findings will be rated on the basis of
limitation of motion under the appropriate diagnostic codes for the
specific joint or joints involved. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. Part 4, Code
5003 (2000). A 10 percent evaluation is warranted for slight
limitation of motion of the lumbar spine; a 20 percent evaluation
requires moderate limitation of motion. A 40 percent evaluation is
warranted for severe limitation of motion of the lumbar spine. 38
C.F.R. 4.71a, Diagnostic Code 5292 (2000). A 10 percent evaluation
is also warranted for lumbosacral strain with characteristic pain
on motion; a 20 percent evaluation requires muscle spasm on extreme
forward bending or unilateral loss of lateral spine motion in the
standing position. A 40 percent disability rating is assigned for
severe lumbosacral strain with listing of the whole spine to the
opposite side, positive Goldthwait's sign, marked limitation of
forward bending in standing position, loss of lateral motion with
osteo-arthritic changes, or narrowing or irregularity of joint
space, or some of the above with abnormal mobility on forced
motion. 38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).

It must be noted that the terms such as "moderate", and "marked"
are not defined in VA regulations. Rather than applying an
inflexible formula, it is incumbent upon the Board to arrive at an
equitable and just decision after having evaluated the evidence. 38
C.F.R. 4.6 (2000). It should also be noted that the use of
terminology such as "severe" by VA examiners and others, although
an element of

- 8 -

evidence to be considered by the Board, is not dispositive of an
issue. All evidence must be evaluated in arriving at a decision
regarding an increased rating. 38 C.F.R. 4.2, 4.6 (2000).

A careful review of the evidence of record finds that entitlement
to an increased evaluation for the service-connected degenerative
arthritis with degenerative disc disease of the lumbar spine is not
warranted. The objective evidence of record does not indicate that
the veteran's degenerative arthritis with degenerative disc disease
of the lumbar spine has resulted in moderate limitation of motion.
The January 1999 VA examination shows only slight impairment in
motion. Forward flexion was 70 degrees, backward extension was 15
degrees and right and left rotation was 35 degrees. The evidence
did not demonstrate the presence of muscle spasms or the unilateral
loss of lateral spine motion in a standing position. There was no
objective evidence of lumbar paravertebral muscle spasm and right
and left lateral flexion was 35 degrees. Clearly, the evidence does
not demonstrate entitlement to an evaluation in excess of 10
percent pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 5292 or 5295.
Moreover, there is no indication of increased disability due to
fatigue, weakness or incoordination. As there is no evidence of
fractured vertebra or ankylosis of the spine, the Board finds no
basis for application or consideration of 38 C.F.R. 4.71a,
Diagnostic Codes 5285, 5286, or 5289.

The Board has considered the application of 38 C.F.R. 4.40
(consider "functional loss" "due to pain"), 4.45 (consider "pain on
movement, swelling, deformity, or atrophy on disuse" in addition to
"instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing", incoordination, and
excess fatigability), and 4.59 (minimum compensable evaluation
warranted for painful motion with joint pathology) in this case.
See also DeLuca v. Brown, 8 Vet. App. 202 (1995). However, an
increased rating is not warranted on the basis of these
regulations. The evidence of record shows that the primary symptoms
of the veteran's degenerative arthritis with degenerative disc
disease of the lumbar spine are pain and slight limitation of
motion. For these symptoms, the veteran is currently in receipt of
a 10 percent evaluation. The medical evidence does not show
swelling, deformity, or atrophy. Thus, the Board concludes that
there is not pain,

- 9 -

which warrants an increased rating under 38 C.F.R. 4.40, 4.45, or
4.59. For these reasons, a higher evaluation is not warranted based
on 38 C.F.R. 4.40, 4.45, or 4.59 (2000).

In conclusion, it is found that the preponderance of the evidence
is against the veteran's claim for an increased evaluation for the
service-connected degenerative arthritis with degenerative disc
disease of the lumbar spine.

Bilateral Neurosensory Deafness

To evaluate the degree of disability from the service-connected
bilateral neurosensory deafness, the rating schedule establishes
eleven auditory acuity levels designated from level I for
essentially normal acuity through level XI for profound deafness.
38 C.F.R. 4.85 and Part 4, Diagnostic Codes 6100 to 6110 (2000).

When the pure tone threshold at each of the four specified
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or
more, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results in the higher numeral. Each ear will be
evaluated separately. 38 C.F.R. 4.86 (a) (2000). When the pure tone
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or
more at 2000 Hertz, the rating specialist will determine the Roman
numeral designation for hearing impairment from either Table VI or
Table VIa, whichever results in the higher numeral. Each ear will
be evaluated separately. 38 C.F.R. 4.86 (b) (2000).

The VA examined the veteran in January 1999. Pure tone thresholds,
in decibels, were as follows: 

                              HERTZ 
                    1000     2000     3000     4000    Average
          RIGHT        25      45       70       90      57.50 
          LEFT         25      45       60       65      48.75

- 10-

Speech audiometry revealed speech recognition ability of 94 percent
in the right ear and of 88 percent in the left ear. The results
revealed right ear moderately severe sensorineural hearing loss
with abnormal thresholds 1500 to 8000 Hertz. The left ear results
show moderate sensorineural hearing loss with abnormal thresholds
1500 to 8000 Hertz. The findings intimate that the veteran
exhibited Level II hearing loss in the right ear and Level II
hearing loss in the left ear. 38 C.F.R. 4.85, Table VI (2000). Such
findings do not warrant the assignment of a compensable evaluation
under the provisions of 38 C.F.R. Part 4, including 4.85, 4.86,
4.87 and Diagnostic Code 6100 (2000).

The audiometric examination results do not meet the requirements
for a compensable evaluation. The Court has clarified that the
"[a]ssignment of disability ratings for hearing impairment are
derived by a mechanical application of the rating schedule to the
numeric designations assigned after audiometric evaluations are
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
Although we have considered the veteran's written statements, the
most probative evidence of the degree of impairment are the
audiometric examination results. Thus, the Board concludes that the
preponderance of the evidence is against a compensable evaluation
for bilateral neurosensory deafness. 38 U.S.C.A. 5107, Lendenmann,
3 Vet. App. at 349.

The preponderance of the evidence is against the claim and there is
no doubt to be resolved. 38 U.S.C.A. 5107(b) (West 1991& Supp.
2000); 38 C.F.R. 4.7 (2000). A compensable evaluation is not
warranted.

Hemorrhoids

According to the applicable criteria, a noncompensable evaluation
is warranted for mild or moderate internal or external hemorrhoids.
A 10 percent evaluation requires large or thrombotic, irreducible
hemorrhoids, with excessive redundant tissue, evidencing frequent
recurrences. Internal or external hemorrhoids with persistent
bleeding and with secondary anemia or with fissures warrants a 20
percent evaluation. 38 C.F.R. 4.114, Diagnostic Code 7336 (2000).

After reviewing the evidence of record, it is found that a
compensable evaluation for the service-connected hemorrhoids is not
justified. The objective evidence of record does not demonstrate
the presence of large or thrombotic, irreducible hemorrhoids, with
excessive redundant tissue, evidencing frequent recurrences. In
fact, the March 2000 VA examination noted only internal and
external lesions. The digital examination showed good sphincter
tone and no other abnormal masses were noted. The impression was
proctosigmoidoscope was passed to 25 cm with ease. Therefore, it is
found that the requirements for a compensable evaluation have not
been met.

Therefore, it is found that the preponderance of the evidence is
against the veteran's claim for an increased schedular evaluation
for the service-connected hemorrhoids.

ORDER

An increased evaluation for the service-connected hiatal hernia is
denied.

An increased evaluation for the service-connected degenerative
arthritis with degenerative disc disease of the lumbar spine is
denied.

An compensable evaluation for the service-connected bilateral
neurosensory deafness is denied.

An compensable evaluation for the service-connected hemorrhoids is
denied.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

12 - 



206244523      010522    907293D2

DOCKET NO. 99-19 242               DATE MAY 22, 2001

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance under 38
U.S.C.A. 1922(a).

(The issues of a higher rating for the veteran's hearing loss and
an earlier effective date for the award of service connection and
a compensable rating for hearing loss are the subject of a separate
appellate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his daughter

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 administrative decision of a Regional
Office and Insurance Center (IC) of the Department of Veterans
Affairs (VA), which denied the veteran's application for Service
Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 1922. The
veteran filed an April 1999 notice of disagreement, initiating this
appeal. A January 2000 statement of the case was sent to the
veteran, and he filed a March 2000 VA Form 9 substantive appeal,
perfecting his appeal.

The veteran appeared for a personal hearing at the VA Regional
Office in Oakland, California in September 2000.

FINDINGS OF FACT

1. In an October 1998 decision, the veteran was granted service
connection, with a 30 percent rating, for hearing loss. This is his
only service-connected disorder.

- 2 -


2. The veteran filed an application for RH insurance in November
1998.

3. According to both private and VA medical records, the veteran
has a seizure disorder and heart disease that resulted in aortic
valve replacement.

4. At the time of his application, the veteran was not in good
health, as defined by the applicable VA criteria.

CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled Veterans'
Insurance under 38 U.S.C.A. 1922 have not been met. 38 U.S.C.A.
1922 (West 1991 & Supp. 2000); 38 C.F.R. 8.0 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Records on file show that the veteran had treatment for heart
disease and that he underwent valve replacement with St. Jude's
valve in 1989. A December 1997 echocardiogram indicated that the
veteran had mitral valve insufficiency.

Private neurological records dated in October 1998 indicate that
the veteran was diagnosed with a seizure disorder.

In October 1998, the RO granted the veteran service connection for
hearing loss. This is his only service-connected disorder.

3 -

The veteran filed an application for RH insurance in November 1998.
On the claim, the veteran reported that he was born in 1932, that
he was five feet eleven inches tall, and that he weighed 207
pounds.

VA records dated in November 1998 indicate that the veteran had
probable complex partial seizures, but was stable.

A June 1999 letter from a senior underwriter of the Midland Life
Insurance Company indicated that the veteran had a medical history
of St. Jude's valve replacement and a seizure disorder. She
reported that the veteran would definitely be considered a
substandard risk for life insurance, possibly even uninsurable,
subject to review of his complete medical records.

A December 1999 letter from a staff physician indicated that the
veteran had a seizure disorder that was well controlled with
medication and that his last seizure was in May of 1999.

In a September 2000 hearing, the veteran and his representative
argued that the veteran did not have very serious heart problems
stemming from the 1989 aortic valve replacement. They further
argued that the veteran's seizure problems were related to prior
imbalances in medication which have been corrected. It is contended
that the veteran no longer has seizure problems or a heart
disability that would shorten his life. A medical rating specialist
present during the hearing testified that the veteran had well
compensated heart disease, aortic valve replacement, and mild
coronary artery disease based on a past mild myocardial infarction.

4 -

Analysis

Under the provisions of 38 U.S.C.A. 1922, a veteran may be entitled
to RH insurance when it is determined that he has a compensable
service-connected disability and he applies in writing for such
insurance within two years of the date service connection was
granted. 38 U.S.C.A. 1922 (West 1991 & Supp. 2000) (Public Law 102-
86, 201(a)(1) changed the one-year application period to two years
effective September 1, 1991). In order to be eligible for RH
insurance, the veteran must be in "good health," excepting any
service connected disabilities. The law requires, the Secretary to
establish "standards of good health" to determine if "the applicant
is, from clinical or other evidence, free from disease, injury,
abnormality, infirmity, or residual of disease or injury to a
degree that would tend to weaken or impair the normal functions of
the mind or body or to shorten life." 38 U.S.C.A. 1922 (West 1991
& Supp. 2000); 38 C.F.R. 8.0 (2000). In response, the Secretary has
promulgated Veterans Benefits Manual M29-1, Part V, Insurance
Operations Underwriting Procedures (M29-1), which contains
guidelines for evaluating applications for the various insurance
programs administered by the VA.

As an initial matter, the veteran's November 1998 application for
RH insurance is timely, as he was awarded service connection for
hearing loss, with a 30 percent initial rating assigned, in October
1998. Thus, his application was clearly filed within two years of
a compensable award of service connection for a medical disability.
The critical issue in the present case is whether the veteran was
otherwise in good health at the time of his application.

According to the veteran's medical records, he has a history of
partial complex seizure disorder and a history of aortic valve
replacement with St. Jude's valve. Service connection has not been
awarded for either of these disabilities.

5 -

"Good health" is determined by a system of numerical ratings used
as a means of classifying or grouping applicants according to their
state of health. Mortality debits for existing impairments are
added and credits for favorable features are subtracted. The total
of these numerically expressed debits and credits is the mortality
ratio of the risk. For the purpose of meeting good health
requirements a rating of 300 or less is necessary. M29-1, Part V,
Chapter 1, Paragraph 1.12d(1). In denying the veteran's application
for RH insurance, the IC relied primarily upon the aforementioned
medical records which confirmed a diagnosis heart disease and
aortic valve replacement more than five years prior to the date of
application for insurance as well as a diagnosis of seizures within
two years of his application for insurance. These disabilities are
not service connected at the present time.

According to the M29-1 manual, a baseline rating of 100 is assigned
for a veteran of average weight and height's age and build. Here,
however, at the time of the veteran's application, he was 66, five
feet eleven inches and 207 pounds. With this build, the veteran is
assigned 120 debits. (See M29-1, Part V., Build). The veteran's
heart disease with aortic valve replacement more than five years
prior to the date of application for insurance results in a
mortality debit of 400. (See M29-1, Part V., Heart Disease).
Furthermore, the veteran's seizure disorder, with seizures within
two years of his application for insurance, is assigned 125 debits.
(See M29- 1, Part V., Epilepsy). No credits for favorable features
were found by the RO.

Looking only at these nonservice-connected disorders clearly
established by the uncontroverted medical evidence, the veteran's
mortality ratio of risk is at least 645, well in excess of 300,
prohibiting a finding of "good health." Veterans Benefits Manual
M29-1, Part V, Insurance Operations Underwriting Procedures. As
such, the veteran's application must be rejected due to
ineligibility under 38 U.S.C.A. 1922.

In conclusion, application of the guidelines established by the
Secretary results in a clear finding that the veteran is not in
"good health" as defined by the insurance

- 6 -

regulations. The United States Court of Appeals for Veterans Claims
(known previously as the United States Court of Veterans Appeals,
prior to March 1, 1999) (hereinafter Court) has held that in a case
where the law is dispositive of the claim, the claim should be
denied because of lack of entitlement under the law. Salonis v.
Brown, 6 Vet. App. 426 (1994). Therefore, the veteran's application
for RH insurance must be denied at this time.

ORDER

As the veteran does not meet the statutory requirements for RH
insurance under 38 U.S.C.A. 1922, the appeal is denied.

V.L. Jordan 
Member, Board of Veterans' Appeals

7 -



